IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0074
                            Filed November 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KEVIN BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Henry County, Emily S. Dean,

District Associate Judge.



      The defendant appeals from his conviction, following a guilty plea.

AFFIRMED.



      William R. Monroe of the Law Office of William Monroe, Burlington, for

appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                           2


POTTERFIELD, Presiding Judge.

       Kevin Brown appeals from his conviction, following a guilty plea, for

operating while intoxicated. Brown maintains his trial counsel was ineffective for

allowing him to plead guilty without the district court making express findings the

plea was knowing and voluntary. Brown has the burden to establish both that his

trial counsel failed to perform an essential duty and that the failure resulted in

prejudice. See State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). We review his

claim de novo. Id. Counsel does not have a duty to pursue a meritless issue,

see State v. Utter, 803 N.W.2d 647, 652 (Iowa 2011), so we first consider

whether the district court’s acceptance of Brown’s plea violated Iowa Rule of

Criminal Procedure 2.8(2)(b).

       Where a defendant is pleading guilty to a serious or aggravated

misdemeanor, as Brown did here,1 the defendant may waive their in-court

appearance and colloquy. See Iowa R. Crim P. 2.8(2)(b). In the plea signed by

Brown, he acknowledged the charge against him as OWI, first offense, and the

possible maximum and minimum sentences. He also acknowledged and waived

his right to appear in court for a colloquy, as well as his rights to a jury trial and to

confront and compel witnesses.           Brown’s written plea met the necessary

informational requirements. See State v. Majeres, 722 N.W.2d 179, 183 (Iowa

2006). Because Brown was fully informed of his rights and chose to sign and

submit the guilty plea anyway, “[a]n in-court colloquy is not necessary to ensure

the waiver was voluntary, knowing, and intelligent.” See id. (citing Iowa v. Tovar,


1
  Iowa Code section 321J.2(2)(a) (2015) provides that a first offense of operating while
intoxicated is a serious misdemeanor.
                                        3


541 U.S. 77, 80–81 (2004)). Rather, “[a] written guilty plea containing such a

waiver is prima facie evidence the defendant gave the waiver voluntarily,

knowingly, and intelligently.” Id.

       Here, the court’s acceptance of Brown’s guilty plea substantially complied

with rule 2.8(2)(b), and any objection by counsel would have been meritless.

See State v. Loye, 670 N.W.2d 141, 150 (Iowa 2003) (stating “we employ a

substantial compliance standard in determining whether a trial court has

discharged its duty” under rule 2.8(2)).    Thus, counsel has not breached an

essential duty, and Brown’s claim must fail. See Everett v. State, 789 N.W.2d
151, 159 (Iowa 2010) (holding that a defendant’s ineffective-assistance claim

fails if either element is lacking).

       AFFIRMED.